DETAILED ACTION
This action is responsive to the Application filed on 10/04/2021. Claims 1-20 are pending in the case, out of which claims 1, 8, and 12 are independent claims. As of the Election indicated below, claims 1-7 have been elected and claims 8-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to determining whether a user interface display screen is similar to a tip object template and other screens, classified in G06F 9/453.
II. Claims 8-11, drawn to modifying a modification script when generating a brand new template based on one or more sub-screens, classified in G06F 8/36.
III. Claims 12-20, drawn to comparing templates with one another based on a distance threshold, classified in G06F 40/186.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as determining whether a user interface display screen is similar to a tip object template and other screens, subcombination II has separate utility such as modifying a modification script when generating a brand new template based on one or more sub-screens, and subcombination III has separate utility such as comparing templates with one another based on a distance threshold.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alexander Neuworth on 10/21/2022 (and a follow-up confirmation on 10/27/2022), a provisional election was made without traverse to prosecute the invention of group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “similar” in lines 4 and 9 of claim 1 is a relative term which renders the claim indefinite. The term in this case raises clarity/indefiniteness issues because its use improperly relies on subjectivity (i.e. what would or would not be considered to be sufficiently “similar” without relying on matters of opinion) and/or due at least to the fact that the term neither inherently conveys nor is explicitly attributed objective standards/criteria for meeting the “similar” condition. Similarly, the notion of “a positive result of the determination” in line 6 inherits this deficiency because (at least as currently drafted) the notion of similarity would have normally been reasonably expected to refer to a non-discrete continuum of similarity, which then makes it unclear as to how the claim can binarily subdivide the determination outcomes into a “positive result” (as opposed to an unclaimed negative result?) and/or what objective criteria needs to be met to sufficiently meet said “positive result” threshold (not to mention the relative nature of the term “positive” itself).  Dependent claims 2-7 inherit these issues (either due to the fact that they inherit the deficiencies of claim 1, and/or when they themselves reutilize the “similar” nomenclature (like in claims 2 and 4)). For purposes of prior art analysis, the Office is forced to adopt a broadest reasonable interpretation, yet will also attempt to extrapolate Applicant’s apparent intentions behind the notion of similarity in light of the original specification.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Duneau et al. (US Patent Application Pub. No. 2007/0261035, hereinafter “Duneau”).1

As to independent claim 1, Duneau shows a computer-implemented method for providing a user tip during a running of an application [¶¶ 02, 61, & 66-68], the method comprising: 
determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application; wherein the screen template to which the user interface display screen is determined to be similar to is also determined to be similar to other different user interface display screens [“… The analyzer module 110 may heuristically search objects and/or actions defined by the real application 101 for a match of an object of the simulation file 122' to which the indicated action is to be applied and/or of the indicated action itself. For example, the analyzer module 101 may have access to an item library of the application module 101, and may search for items exhibiting similar properties to those of the relevant simulation file items. A non-exhaustive list of properties that may be used for the heuristic search may include size, shape, position, color, and or operability. The analyzer module 110 may perform the search according to predefined rules. For example, the rules may indicate a degree of similarity required with respect to the different properties for a determination of equivalence. In one variant, an overall score may be calculated based on separate degrees of equivalence determinations made for the different properties.
If the analyzer module 110 heuristically finds a probable match, the analyzer module 110 may return an interpreted instruction 1200 that instructs the grabber module to perform an action using the matched items. For example, if an object to which an action is to be applied is matched to a button identified according to terminology of the real application 101 as "control 76," the interpreted instruction 1200 may identify control 76 as the object of the action to be performed. It may occur that an action requires a certain context indicated by the SML script of the simulation file 122'. In this case, it may be required to match more than just the object on which the action is to be performed. It may be required to match other objects that are included in the indicated context.” (Duneau: ¶¶ 81-82)
“… the grabber module 101 may, before a termination, or other indication of inconsistency, search other available simulation files 122', if any are available to the grabber module 108, to determine if an action of a particular state as indicated by the currently used simulation file 122' is replaced with a different action in another of the simulation files 122'. For example, a plurality of simulation files 122' may be stored at a location to which the grabber module 108 and/or analyzer module 110 has access. The grabber module 108 and/or the analyzer module 110 may attempt performance of an alternative action indicated in one of the other of the plurality of simulation files 122'. If a resulting captured event matches that of the other simulation file 122' and a resulting captured state matches that of the originally used simulation file 122', the grabber module 108 may assume that the action indicated in the originally used simulation file 122' is a mistake, and may continue using the original simulation file 122' for continuing the re -grab after performance of the action indicated in the other simulation file 122'. The grabber module 108 may note the mistake of the original modified simulation file 122'. …” (Duneau: ¶ 87) | For further context, see the rest of the template (simulation file) matching features in at least Duneau: ¶¶ 25, 51, 71, & 81-90.].

As to dependent claim 2, Duneau further shows:
wherein the user interface display screen includes a sub-screen, wherein the determination of similarity is based on the sub-screen being similar to the screen template with which the tip object is associated [e.g. the user interface display screen includes a sub-screen, and the determination of similarity is based on the sub-screen being similar to the screen template with which the tip object is associated (Duneau: ¶¶ 81-82 & 87)].

As to dependent claim 3, Duneau further shows:
wherein the tip object is associated with a particular object within the screen template [e.g. the tip object is associated with a particular object within the screen template (Duneau: ¶¶ 81-82 & 87)].

As to dependent claim 4, Duneau further shows:
outputting, by the computer processor, the element defined by the tip object for the other different user interface display screens that are determined to be similar to the screen template [e.g. the element defined by the tip object for the other different user interface display screens that are determined to be similar to the screen template is also output (Duneau: ¶¶ 81-82 & 87)].

As to dependent claim 5, Duneau further shows:
wherein the determining includes generating, by the computer processor, a signature based on a content of a sub-screen of the display screen [“an identification in a simulation file of an item captured by the grabber module 108 may be formed based on the real application's item description.” (Duneau: ¶ 78). See also how a signature is generated based on a content of a sub-screen of the display screen (e.g. “properties that may be used for the heuristic search {which} may include size, shape, position, color, and or operability” (Duneau: ¶ 81)). For further context/examples, see also Duneau: ¶¶ 32-35 & 81-88.] and 
comparing the generated signature to a signature of the screen template [“The analyzer module 110 may heuristically search objects and/or actions defined by the real application 101 for a match of an object of the simulation file 122' to which the indicated action is to be applied and/or of the indicated action itself. For example, the analyzer module 101 may have access to an item library of the application module 101, and may search for items exhibiting similar properties to those of the relevant simulation file items. A non-exhaustive list of properties that may be used for the heuristic search may include size, shape, position, color, and or operability. The analyzer module 110 may perform the search according to predefined rules. For example, the rules may indicate a degree of similarity required with respect to the different properties for a determination of equivalence. In one variant, an overall score may be calculated based on separate degrees of equivalence determinations made for the different properties.
If the analyzer module 110 heuristically finds a probable match, the analyzer module 110 may return an interpreted instruction 1200 that instructs the grabber module to perform an action using the matched items. {…} It may occur that an action requires a certain context indicated by the SML script of the simulation file 122'. In this case, it may be required to match more than just the object on which the action is to be performed. It may be required to match other objects that are included in the indicated context.” (Duneau: ¶¶ 81-82) 
“It may occur that the analyzer module 110 determines that the simulation file 122' includes an approximate but not exact match. For example, the simulation file 122' may include a state that includes equivalents of almost all objects of the captured state but that is missing only a few of the objects. Similarly, the simulation file 122' may include a state that includes approximate, but not exact, equivalents of all objects of the captured state. Similarly, the exact equivalent state may be found but at a different point in the state sequence than in which the captured state is present. In an example embodiment of the present invention, the analyzer module 110 may indicate differences to the grabber module 108 along with the passed state (and/or object task) match 1204. Similarly, if no match is found, this too may be indicated to the grabber module 108.” (Duneau: ¶ 90) | For further context, see also: Duneau: ¶¶ 81-93 & 98-101.].

As to dependent claim 6, Duneau further shows:
wherein the tip object is displayed responsive to the positive result of the determination conditional upon that specified criteria with which the tip object is associated are satisfied during the running of the application at which the user interface display screen is displayed or is to be displayed [“The simulation file 122, which may include data written in a Simulation Scripting Language (SML) that describes objects or events, i.e., instantiations of objects or events, captured for representing a simulation, may be generated during execution of the grabber module 108; input to the simulator module 116 for output of a simulation of a transaction performed during a previous execution of the real application 101; modified during execution of the editor module 118; and/or input to the grabber module 108 for the grabber module 108 to determine at which states to capture objects of the real application 101 and which objects of the application 101 on which to trigger events during execution of the real application 101 for the re-grabbing procedure. Instead of input of the simulation file 122 to the simulator module 116, the simulation file 122 may be input to the interpreter module 114 for generation of the HTML file 123, which may be an equivalent of the simulation file 122, but which may be processed as a conventional HTML file, e.g., using an Internet browser, for output of the simulation.” (¶ 32)
“FIG. 3 is a flowchart that illustrates a user-interactive/semi-automatic grab procedure the grabber module 108 may perform for capturing graphical objects, according to an example embodiment of the present invention. The capturing of graphical objects may be performed in response to user input via the input device 104. For example, pressing the ctrl key on a keyboard may be interpreted by the grabber module 108 as a trigger to capture a state of the real application 101 being monitored by the grabber module 108. Accordingly, if the user trips the trigger for capturing a state of the real application 101, the grabber 108 may, at 300, capture all objects of the state of the real application 101 at the time of the trigger trip. As described below, an event may have been captured prior to the triggering of the state capture. Therefore, if the state capture triggering is not the first such triggering, and if an event had been previously captured, it may be required to perform 302 for association of the previously captured event with a calculated change in state, as described below. Further, in one example embodiment of the present invention, 302 may be performed even at the first triggering of a state capture. According to this embodiment, a default action, referred to herein as an “on-initialize” action, may be assigned to the initial captured state.
With respect to events, when the user performs an action, the grabber module 108 may, at 304, responsively detect and capture the corresponding SML event, even without an explicit user-instruction to capture the event. This may be further applied to actions performed by the real application 101 internally, rather than by the user. For example, the real application 101 may itself trigger an internal action in response to a clock time-out or other prompt. In an embodiment of the present invention, these actions, too, may be treated as a user action. The SML event may associate the user action with the objects on which the action was performed. {…}
It may occur that the user performs multiple actions between triggering state captures. For example, after capture of a state representing a particular displayed screen, the user may separately interact with multiple controls of the screen, without triggering a new state capture until after one of the later control interactions. In response to each user action, the grabber module 108 may perform 304. {…} the grabber module 108 may record all consecutively captured events, and, after a triggering of a state capture (or after each event subsequent to the first of the consecutively captured events), output an instruction to the user to choose one of the events for association with the object task for changing from the previously captured state to the current (or next) state capture. In a variant of the above alternative embodiments, the grabber module 108 may initially output the instruction to the user to choose one of the actions, but, if the user continues to guide the real application 101 to a next state, the grabber module 108 may use a default selection of either the first or last captured action. In yet another alternative embodiment, while the grabber module 108 may associate one of the multiple actions with the state change, the grabber module 108 may also continue to store all of the captured actions, e.g., so that the simulation file 122 may be used for output of a simulation in which all the actions are performed, but some of them without a corresponding state change.” (¶¶ 40-42) | For even further context/examples, see also ¶¶ 66-68.].

As to dependent claim 7, Duneau further shows:
wherein the specified criteria includes at least one of a timing criterion [e.g. “a clock time-out” (¶ 41)], data being entered [e.g. any entered data as a trigger (¶¶ 40 & 44)], data previously entered at a prior point during the running of the application [e.g.  data previously entered at a prior point during the running of the application (¶ 43)], or a navigation sequence by which the display screen that is displayed or that is to be displayed is reached [e.g. a navigation sequence by which the display screen that is displayed or that is to be displayed is reached (¶¶ 52, 67-68, & 77-80)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 

Inventor
Document ID
Relevance
Shu; Herve  et al.
US 20130318426 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
Freedman; Daniel et al.
US 20140006984 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
Di Blas; Andrea et al.
US 20140075285 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
Sweetland; Reilly et al.
US 20090019386 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
Jeong; An Mo
US 20070150855 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
THOMPSON; MICHAEL
US 20100050079 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
King; Martin T. et al.
US 20140237342 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
Avadhanula; Srinath et al.
US 20110137634 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
King; Martin T. et al.
US 20100182631 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
Kernke; Christoph et al.
US 20090172020 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
Paulsen, Richard B.  et al.
US 20050268279 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
Ghessassi; Karim
US 20140281910 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
King; Martin T. et al.
US 20060026140 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
King; Martin T. et al.
US 20060041590 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
Charnock, Elizabeth  et al.
US 20030182310 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
Anderson, Robert IV
US 20040102958 A1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
Underwood; John et al.
US 6697825 B1
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”
Parker; Charles W. et al.
US 7143344 B2
“determining, by a computer processor, whether a user interface display screen displayed or to be displayed during the running of the application is similar to a screen template with which a tip object is associated; and responsive to a positive result of the determination, outputting, by the processor, an element defined by the tip object during the running of the application”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO R CALDERON IV/Examiner, Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited in the IDS filed on 10/04/2021.